RENDERED: SEPTEMBER 11, 2020; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                           NO. 2019-CA-001768-WC


PC METRO BOTTLING (PEPSICO)                                        APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-16-77912



LONNIE FELTNER; HONORABLE
ROLAND CASE, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                                  APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **


BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: PC Metro Bottling (Pepsico) requests review of the

November 1, 2019, opinion of the Workers’ Compensation Board (the Board)

affirming the opinion, award, and order of the administrative law judge (ALJ),

entered May 23, 2019. For the following reasons, we affirm.
                                 BACKGROUND

             In 2016, Lonnie Feltner worked as a bay driver for Pepsico, in

Hazard, Kentucky. During his shift on June 8, 2016, Feltner felt a sharp pain in his

left shoulder while performing his job duties. On November 17, 2016, Feltner had

surgery on his shoulder and was off work until April 16, 2017, at which time he

returned to his pre-injury position as a bay driver with Pepsico. Feltner remained

as a bay driver with Pepsico until December 4, 2017, when Pepsico moved its

operations from Hazard to Pikeville, Kentucky. Upon Pepsico’s move to Pikeville,

Feltner applied for and received a new position as an account manager with

Pepsico. He testified he would have kept his job as a bay driver if it had been

available.

             In November 2018, Feltner initiated the underlying workers’

compensation claim. The benefit review conference (BRC) was held on March 12,

2019. Soon thereafter, on March 27, 2019, the formal hearing occurred. The

issues presented at the hearing were (1) benefits per Kentucky Revised Statute

(KRS) 342.730, (2) Feltner’s physical capacity to return to the type of work he

performed at the time of injury, and (3) his post-injury average weekly wage

(AWW).

             The ALJ issued his opinion, award, and order on May 23, 2019,

wherein he made the following findings:

                                         -2-
              The parties stipulated to a pre-injury [AWW] of
              $1,194.61 with [Feltner’s] post-injury wages reflecting
              an average weekly wage of $1,237.69 as indicated in
              [Pepsico’s] filing of post injury wage records.

              ...

              In this case the ALJ finds [the doctors] correctly
              indicated [Feltner] would have 8% impairment which
              carries a multiplication factor of 0.85 for a 6.8%
              permanent partial disability under KRS 342.730(1)(b).

              ...

              In this particular case, [Feltner] returned to his preinjury
              work at equal or greater wages following left shoulder
              surgery and continued to work in that position from April
              16, 2017 through December [4],[1] 2017 at which time the
              location [Feltner] was working in was closed and
              relocated. [Feltner] took a different position with
              [Pepsico] at that time.

              ...

              The ALJ is persuaded [Feltner] returned to work at equal
              or greater wages, but since December [4], 2017 is not
              earning equal or greater wages.

As a result of the above, the ALJ held that Feltner was entitled to permanent partial

disability (PPD) benefits. Additionally, the ALJ determined Feltner was entitled to



1
  In the ALJ’s original opinion, award, and order, the ALJ found that Feltner had worked as a
bay driver through December 3, 2017, and he had not been earning equal or greater post-injury
wages since that date. However, soon after the opinion was issued, Pepsico filed a petition for
reconsideration wherein it requested, among other things, that the ALJ correct the December 3,
2017, date to December 4, 2017. This portion of the petition for reconsideration was granted,
and the December 4th date is reflected throughout this opinion.

                                               -3-
have those benefits enhanced by the two multiplier under KRS 342.730(1)(c)2.

from December 4, 2017 “until such time as [Feltner] returns to earning equal or

greater wages[.]”

                After the issuance of the opinion, award, and order, both parties filed

petitions for reconsideration with the ALJ. Both petitions were overruled, with a

minor exception.2 Subsequently, Pepsico appealed the ALJ’s decision to the Board

arguing he had improperly applied the two multiplier to Feltner’s PPD benefits.

On November 1, 2019, the Board entered an opinion affirming the ALJ’s opinion,

award, and order. Pepsico’s petition for review followed.

                              STANDARD OF REVIEW

                It is well-established that we “correct the Board only where [the]

Court perceives the Board has overlooked or misconstrued controlling statutes or

precedent, or committed an error in assessing the evidence so flagrant as to cause

gross injustice.” W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

Review by this Court “is to address new or novel questions of statutory

construction, or to reconsider precedent when such appears necessary, or to review

a question of constitutional magnitude.” Id. at 688.

                In the case sub judice, the only issue raised by Pepsico is one of

statutory construction; therefore, our review is de novo. Cumberland Valley


2
    See Footnote 1, supra.
                                            -4-
Contractors, Inc. v. Bell Cty. Coal Corp., 238 S.W.3d 644, 647 (Ky. 2007). For

matters of statutory interpretation Kentucky has long mandated liberal

construction. KRS 446.080(1). When considering workers’ compensation cases,

the Kentucky Supreme Court has stated:

            The mandate of KRS 446.080 is particularly applicable to
            the Workers’ Compensation Act which is often cited as
            an act to be liberally construed to effect its remedial
            purpose. All presumptions will be indulged in favor of
            those for whose protection the enactment was made.

                   In construing statutes, our goal, of course, is
                   to give effect to the intent of the General
                   Assembly. We derive that intent, if at all
                   possible, from the language the General
                   Assembly chose, either as defined by the
                   General Assembly or as generally
                   understood in the context of the matter
                   under consideration. We presume that the
                   General Assembly intended for the statute to
                   be construed as a whole, for all of its parts to
                   have meaning, and for it to harmonize with
                   related statutes.

Livingood v. Transfreight, LLC, 467 S.W.3d 249, 256 (Ky. 2015) (citations and

internal quotation marks omitted).

                                     ANALYSIS

            Pepsico asserts the ALJ incorrectly applied the two multiplier in KRS

342.730(1)(c)2. to Feltner’s PPD award. The statute provides:

            If an employee returns to work at a weekly wage equal to
            or greater than the average weekly wage at the time of
            injury, the weekly benefit for permanent partial disability
                                         -5-
            shall be determined under paragraph (b) of this
            subsection for each week during which that employment
            is sustained. During any period of cessation of that
            employment, temporary or permanent, for any reason,
            with or without cause, payment of weekly benefits for
            permanent partial disability during the period of cessation
            shall be two (2) times the amount otherwise payable
            under paragraph (b) of this subsection. This provision
            shall not be construed so as to extend the duration of
            payments.

KRS 342.730(1)(c)2. In other words, an employee is entitled to double PPD

benefits if (1) his post-injury AWW is greater than or equal to his pre-injury AWW

and (2) “that employment” ceases. Id.

            In the case sub judice the first element is undisputed. Instead, Pepsico

has essentially asked this court to determine whether an employee’s employment

may “cease” within the meaning of KRS 342.730(1)(c)2. if an employee remains

in a continual employment relationship with the employer. We believe it can.

            To fully address the issue presented, we must first define “that

employment” as used in the statute. Pepsico posits that “‘[e]mployment’ refers to

a relationship between an employee and his employer, not to the employee’s job

classification or specific duties within his employment.” However, Pepsico’s

suggested definition overlooks the Kentucky Supreme Court’s holding in Toy v.

Coca Cola Enterprises. In Toy, the Court concluded

            the words “that employment” and the phrase “[d]uring
            any period of cessation of that employment” refer to the
            cessation of employment at which the individual earns an
                                        -6-
             average weekly wage equal to or greater than the average
             weekly wage at the time of injury rather than to a
             particular employment.

274 S.W.3d 433, 435 (Ky. 2008). The Board’s interpretation of “that

employment” is consistent with the Court’s. Thus, we decline to adopt the

definition proposed by Pepsico.

             Next, we turn to whether “that employment” may “cease” under KRS

342.730(1)(c)2. if an employee maintains a continuous employment relationship

with his employer. Here Pepsico asserts there must be an “actual cessation of

employment,” i.e., the employment relationship must become nonexistent before

the statute is triggered. However, this requirement assumes we adopt Pepsico’s

definition of “that employment” and does not find support in the statute or case

law.

             As discussed above, KRS 342.730(1)(c)2. has two requirements

before an employee may qualify for the double benefit. In the case sub judice the

only question was whether the post-injury employment at which Feltner earned an

equal or greater AWW than his pre-injury AWW ceased. Based on the facts

provided, it did. Before his injury, Feltner worked as a bay driver with Pepsico.

The parties stipulated to a pre-injury AWW of $1,194.61. After his injury, Feltner

returned to his position as a bay driver with Pepsico. Based on Pepsico’s post-

injury wage records, the ALJ determined Feltner’s post-injury AWW was

                                        -7-
$1,237.69 which is greater than his pre-injury AWW. It is undisputed that upon

the closure of Pepsico’s Hazard plant Feltner’s position as a bay driver was no

longer available. As a result, Feltner applied for and received an account manager

position with Pepsico’s Pikeville plant. Further, it is undisputed that Feltner’s

AWW as an account manager has not been equal to or greater than his pre-injury

AWW.3 Therefore, based on the Court’s definition of “that employment” in Toy,

Feltner’s employment ceased.

              Finally, Pepsico argues the Board’s opinion is a violation of public

policy because it discourages employers from rehiring injured workers. We

disagree. The purpose of KRS 342.730(1)(c)2. is to encourage an injured

employee to return to work. AK Steel Corp. v. Childers, 167 S.W.3d 672, 676 (Ky.

App. 2005). It also encourages employers to “return an injured employee to work

at the same or greater wages[.]” Id. Thus,

              the statute provides an incentive for an injured employee
              who is able to return to his previous employment and
              able to earn the same wage or a greater wage than he
              earned when injured to do so. Such an employee is
              assured a double benefit during any period that he is not
              employed for whatever reason, and thus, he is
              compensated at an enhanced rate for having attempted to
              perform his previous work even if the attempt later
              proved to be unsuccessful.

3
  Pepsico also asserts that Feltner is not qualified to receive double benefits under KRS
342.730(1)(c)2. because his wages fluctuated before and after his injury. This argument is
without merit because, as discussed above, Feltner’s wages have not returned to an equal or
greater amount than stipulated.
                                              -8-
Id.

             If we were to adopt Pepsico’s interpretation of the statute, employers

could circumvent the purpose thereof by eliminating the employee’s position and

moving them to a lower paying one. The statute is clear: if the employment at

which the employee earns an equal-to or greater pre-injury AWW ceases, for any

reason, the employee is entitled to the double benefit. KRS 342.730(1)(c)2. If at

some point Feltner’s AWW becomes equal to or greater than his pre-injury AWW,

Pepsico is free to file a motion requesting the ALJ to adjust Feltner’s benefits

accordingly. KRS 342.730(1)(c)4.

                                  CONCLUSION

             For the foregoing reasons, we affirm the November 1, 2019, opinion

of the Workers’ Compensation Board.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE LONNIE
                                           FELTNER:
 Cate A. Poole
 Lexington, Kentucky                       Ronnie M. Slone
                                           Prestonsburg, Kentucky




                                         -9-